DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive.
To address the applicant’s confusion with regards to the status of claims 3-6, the examiner respectfully submits that, while there is no restriction requirement in place, claims 3-6 are not directed to the elected embodiment in claim 1. The examiner respectfully submits that claim 1 recites two embodiments, where “a mass changes in accordance with […] a resonant frequency of the first resonator changing as the mass of the sensitive part changes” (1) and “a mass changes in accordance with […] an antiresonant frequency of the first resonator changing as the mass of the sensitive part changes” (2). According to the disclosure, (1) is a response to the resonant frequency and (2) is a response to the anti-resonant frequency. The independent claim 1 only requires that the first resonator responses to either the resonant (1) or
In response to the applicant’s argument, that Van Deusen does not disclose the features of the phase shift circuit, the examiner respectfully submits that Van Deusen as modified by Locascio below discloses the claimed features of the phase shift circuit, including the signal splitter. 
In response to the applicant’s argument, that Locascio does not disclose “a phase difference between the third signal and the fourth signal being varied according to a change in the frequency of the oscillation signal”, the examiner respectfully disagrees, the examiner respectfully submits that Van Deusen as modified by Locascio teaches that the amount of phase shift to reach the desired resonant frequency depends on the resonator’s output signal.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 11 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Van Deusen et al. (U.S. Pat. No. 9,897,575) (hereafter Van Deusen).
Regarding claim 11, Van Deusen teaches a sensing method comprising: 

shifting a phase of a first signal (i.e., end 207a) (see Fig. 7A-C) and outputting the phase-shifted signal as a third signal (i.e., output signal 708a) (see Fig. 7A-C), and shifting a phase of a second signal (i.e., end 207b) (see Fig. 7A-C) and outputting the phase-shifted signal as a fourth signal (i.e., output signal 708b) (see Fig. 7A-C), a phase difference between the third signal and the fourth signal being varied according to a change in the frequency of the oscillation signal (i.e., each respective phase detector 25 processing the respective sensor or reference signal to produce a phase signal indicative of a phase shift that are then compared to each other to determine the net difference in phase shift between the sensing and reference resonators) (see Column 8, line 30, to Column 9, line 32; and Fig. 3A); and 
outputting a signal corresponding to a change in the resonant frequency or the antiresonant frequency of the resonator by mixing the third and the fourth signal (i.e., out-pass filter 27 generates an output signal 28 indicative of a phase difference between the sensor and reference signals) (see Column 8, line 30, to Column 9, line 32; and Fig. 3A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Deusen et al. (U.S. Pat. No. 9,897,575) (hereafter Van Deusen) and in view of Locascio et al. (U.S. Pat. No. 8,456,250) (hereafter Locascio).
Regarding claim 1, Van Deusen teaches a sensor circuit comprising: 
a first resonator (i.e., sensing resonator 44) (see Fig. 3A) having a sensitive part of which a mass changes in accordance with an environmental change (i.e., the sensing resonator assembly comprises at least one sensing resonator coated with a testing material that operably interacts with a target material, such as by binding with the target material) (see Column 3, lines 26-47);  
a resonant frequency of the first resonator changing as the mass of the sensitive part changes (i.e., as the sensor is exposed to a sample, binding of the target to the antibody causes a change in the resonance characteristics of the resonator) (see Column 6, line 50, to Column 7, line 63); ), the frequency changing as the mass of the sensitive part changes (i.e., a phase difference between the sensor and reference signals is caused mainly by the binding of the 
Regarding the details of the signal processor, Locascio teaches a resonator (i.e., resonator 202) (see Fig. 7A-C); an amplifier (i.e., an amplifier 210) (see Fig. 4A) outputting an oscillation signal having a frequency corresponding to the resonant frequency (i.e., a gain stage could be provided in front of the phase shifter 204 to operate directly on the output signal of the mechanical operator, as such any number of gain elements may be included in the feedback loop of a device having a resonator and a phase shifter) (see Column 5, line 27, to Column 7, line 32); a phase shift circuit (i.e., 702a-b) (see Fig. 7A-C) shifting a phase of a first signal (i.e., end 207a) (see Fig. 7A-C) and outputting the phase-shifted signal as a third signal (i.e., output signal 708a) (see Fig. 7A-C), and shifting a phase of a second signal (i.e., end 207b) (see Fig. 7A-C) and outputting the phase-shifted signal as a fourth signal (i.e., output signal 708b) (see Fig. 7A-C), the first signal and the second signal being branched from the oscillation signal (i.e., process signal 206) (see Fig. 7A-C), a phase difference between the third signal and the fourth signal being varied according to a change in the frequency of the oscillation signal (i.e., the phase shifter 806 receives the output signal 802 and creates two signals 808a and 808b that are out of phase by 90o
Regarding claim 2, Van Deusen as modified by Locascio as disclosed above does not directly or explicitly teach the phase shift circuit. 
Regarding the phase shift circuit, Locascio teaches Page 3 of 10Appl. No.: 15/839,401Attorney Docket No. 85282.09245USAmdt. dated June 29, 2020Reply to Office Action of March 27, 2020a first phase shifter changing the first signal to the third signal, a first phase shift amount being a difference between the phase of the first signal and a phase of the third signal; and a second phase shifter the second signal to the fourth signal, a second phase shift amount being a difference between the phase of the second signal and a phase of the fourth signal (i.e., the phase shifter 806 receives the output signal 802 and creates two signals 808a and 808b that are out of phase by 90o) (see Column 11, line 60, to Column 12, line 58; and Fig. 8), wherein an amount of change in the second phase shift amount differs from an amount of change in the first phase shift amount when a frequency of the first signal and a frequency of the second signal change from an identical frequency (i.e., the phase shifter 806 splits the signal 802 into two signals) (see Column 11, line 60, to Column 12, line 58; and Fig. 8). In view of the teaching of Locascio, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the phase shift circuit in order to compensate for ambient pressure variations, temperature variations, or material-dependent stress, among others, by tuning the resonator to peak resonance to improve measurement accuracy.  
Regarding claim 7, Van Deusen teaches that the first resonator includes an acoustic wave resonator (i.e., reference resonator 54) (see Fig. 3A).  
Regarding claim 8, Van Deusen teaches that the acoustic wave resonator of the first resonator includes: a piezoelectric layer (i.e., piezoelectric layer 44d) (see Fig. 7B); a first electrode and a second electrode sandwiching at least a part of the piezoelectric layer (i.e., resonator conductors 44b and 44c) (see Column 11, lines 30-58; and Fig. 7B); and a sensitive membrane that is located on an opposite side of the second electrode from the piezoelectric layer and is the sensitive part (i.e., the sensing resonator 54 is coated with a test reagent that 
Regarding claim 9, Van Deusen teaches a low-pass filter coupled to an output terminal of the mixer and having a cutoff frequency lower than the frequency of the oscillation signal (i.e., low-pass filter 27 eliminates a time dependent term and leaves on the the DC term as the output of the phase detector 25) (see Column 9, lines 3-32). 
Regarding claim 10, Van Deusen teaches a controller adjusting the resonant frequency of the resonator prior to sensing operation (i.e., signal source 21 provides an input signal of a frequency which is within the overlapping portion of the resonant bands of the resonators and in some aspects set equal to the average resonance frequencies of the two resonators) (see Column 8, lines 30-61). 
Regarding claim 12, Van Deusen as modified by Locascio as disclosed above does not directly or explicitly teach that the phase difference between the third signal and the fourth signal changes when the frequency of the oscillation signal changes. However, Locascio teaches that the phase difference between the third signal and the fourth signal changes when the frequency of the oscillation signal changes (i.e., oscillation signals may be shifted by different amount to achieve resonant frequency. By suitably selecting the amount of phase shift induced, the device may be operated to exhibit resonant behavior at a desired resonance frequency, such that phase of end of the signals may be shifted by different amounts, wherein the amount of difference may change over time) (see Column 3, line 57, to Column 4, line 7). In view of the teaching of Locascio, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that the amount of phase shift to the desired resonant frequency would depend on the characteristics of the input signals.  
Regarding claim 13, Van Deusen as disclosed above does not directly or explicitly teach that the phase difference between the third signal and the fourth signal changes when the .  
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Van Deusen et al. (U.S. Pat. No. 9,897,575) (hereafter Van Deusen) and in view of Locascio et al. (U.S. Pat. No. 8,456,250) (hereafter Locascio) and in further view of McHugh et al. (U.S. Pat. No. 9,405,875) (hereafter McHugh).
Regarding claims 3-6, Van Deusen as modified by Locascio as disclosed above does not directly or explicitly teach that the first phase shifter includes a second resonator, which is an acoustic wave resonator (claim 3); wherein the second resonator is shunt-connected to a transmission line through which the first signal is transmitted (claim 4); wherein in the first phase shifter, a capacitor is connected in parallel to the second resonator and is shunt-connected to the transmission line (claim 5) (i.e., amplifiers and shunt capacitors may introduce time delays which result in a negative phase shift of signals in the oscillator circuit. ) (see ); wherein the frequency of the oscillation signal is located around an antiresonant frequency of the second resonator (claim 6). 
Regarding the phase shifter, McHugh teaches a filter circuit design having the first phase shifter includes a second resonator, which is an acoustic wave resonator (i.e., acoustic resonator Z) (see Fig. 8) (claim 3); wherein the second resonator is shunt-connected to a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/Tran M. Tran/Examiner, Art Unit 2855